EXHIBIT 10.2

 

PURCHASE AND SALE AGREEMENT

 

            This Purchase and Sale Agreement is made and entered into on this
the 30th day of August, 2000, between Gladstone Energy, Inc., a Delaware
corporation, ("Seller"), and Bagwell No. 6 Family L.P., a Texas limited
partnership, ("Buyer"). The purpose of this Agreement is to set out the terms
and condition by which Buyer will acquire 1.5% working interest, being 12.2449%
of Seller's interest, in those certain properties known as the Right Hand Creek
Field located in Allen and Beauregard Parishes, Louisiana, (the "Properties")
such properties being further described on Exhibit "A."

 

            1. Sale and Purchase of the Properties.

Subject to the terms and conditions herein set forth, Seller agrees to sell,
assign, convey and deliver to Buyer and Buyer agrees to purchase and acquire
from Seller at the Closing (as hereinafter defined), but effective as of August
1, 2000, (the "Effective Date"), 12.2449% of Seller's 12.25% right, title and
interest, it being the intent to convey 1.5% working interest to Buyer. The net
revenues being acquired are set out on Exhibit "B" attached hereto and made a
part hereof.

 

 

             2. Prior Agreement.

The acquisition of the Properties are subject in full to that certain Purchase
and Sale Agreement dated the 24th day of May, 1999, by and between EXCO
Resources, Inc., as Seller, and Humphrey Oil Interests, L.P., as buyer (the
"EXCO Agreement"), which shall be attached hereto as Exhibit "C" and made a part
hereof.

 

             3. Purchase Price.

The purchase price for the Properties shall be $82,040.82 (the "Purchase
Price").

 

             4. Representations of Seller.

Seller represents to Buyer that:

 

             4.1 Organization.

Gladstone Energy, Inc. is a Delaware corporation, validly existing and in good
standing under the laws of the State of Texas and is qualified to do business in
the States of Texas and Louisiana.

 

             4.2 Authority.

Subject to applicable preferential purchase rights and restrictions of
assignment as may be contained in any Joint Operating Agreement or other
agreement affecting the properties, and to rights to consent by, required
notices to, and filing with or action by other governmental entities, Seller has
full power and authority and has taken all requisite actions, corporate or
otherwise, to authorize it to carry on its business as presently conducted, to
enter into this Agreement, and to perform its obligations under this Agreement.

 

             4.3 Enforceability.

This Agreement has been duly executed and delivered on behalf of Seller and
constitutes the legal, valid and binding obligation of Seller enforceable in
accordance with its terms. At the Closing, all documents required hereunder to
be executed and delivered by Seller shall be duly authorized, executed and
delivered and shall constitute legal, valid and binding obligations of Seller
enforceable in accordance with their respective terms.

 

            4.4 Encumbrances.

The Properties are currently subject to a bank lien in favor of Compass Bank;
however, said encumbrance is being paid in full on or before August 31, 2000;
therefore Seller hereby agrees to use its best efforts to cause Compass Bank to
release said security interest in and to the Properties. To the best of Seller's
knowledge, no other claim, demand, filing, cause of action, administrative
proceeding, lawsuit or other litigation is pending or threatened that could now
or hereafter materially affect the ownership, operation or value of any of the
Properties.

 

            4.5 Assignment with Special Warranty.

Assignment of said Properties will cover 12.2449% of the original interest
acquired by Seller from EXCO, and will be made without warranty, express or
implied, except as by, through, and under Seller.

 

            5. Representations of Buyer.

Buyer represents to Seller that:

 

            5.1 Organization.

Buyer is a trust, validly existing and in good standing under the laws of the
State of Texas.

 

            5.2 Authority and Conflicts.

Buyer has full power and authority to carry on its business as presently
conducted, to enter into this Agreement, to purchase the Properties on the terms
described in this Agreement and to perform its other obligations under this
Agreement.

 

            5.3 Authorization.

The execution and delivery of this Agreement have been and the performance of
this Agreement and the transactions contemplated hereby shall be at the time
required to be performed hereunder, duly and validly authorized by all requisite
corporation action on the part of Buyer.

 

            5.4 Enforceability.

This Agreement has been duly executed and delivered on behalf of Buyer, and
constitutes a legal, valid and binding obligation of Buyer enforceable in
accordance with its terms. At the Closing all documents required hereunder to be
executed and delivered by Buyer shall be duly authorized, executed and delivered
and shall constitute legal, valid and binding obligations of Buyer enforceable
in accordance with their respective terms.

 

            6. Expenses, Fees and Taxes.

Each of the parties hereto shall pay its own fees and expenses incident to the
negotiation and preparation of this Agreement and consummation of the
transactions contemplated hereby. Buyer shall be responsible for the cost of all
fees for the recording of transfer documents and any and all transfer fees, as
well as the costs of providing Seller with a copy of all recorded documents. All
other costs shall be borne by the party incurring such costs. If a determination
is ever made that a sales tax or other tax arising from the sale of the
Properties applies, Buyer shall be liable for such tax as well as any applicable
conveyance, transfer and recording fees, and real estate transfer stamps or
taxes imposed on any transfer of property pursuant to this Agreement. Buyer
shall indemnify and hold Seller harmless with respect to the payment of any of
such taxes, including any interest or penalties assessed thereon.

 

 

            7. Closing.

Closing shall occur on or before August 31, 2000, unless otherwise extending in
writing by both parties hereto. Buyer shall tender the Purchase Price and Seller
shall tender an assignment of the purchased interests. Both parties hereto agree
to execute any and all other documents as may be required to consummate this
transaction.

 



            8. Exhibits.

The following Exhibits are incorporated herein.

 

Exhibit A -   

Schedule of Interests Acquired by Gladstone Energy, Inc. from Humphrey Oil
Interests, L. P.


Exhibit B -   

Schedule of Interests Being Acquired by Buyer


Exhibit C -   

Purchase and Sale Agreement by and between EXCO Resources, Inc. and Humphrey Oil
Interests, L. P.

 

            9. Entire Agreement; Amendments; Waivers.

Should the Seller and Buyer fail to close this transaction, this Agreement shall
become null and void. However, should the Seller and Buyer consummate this
transaction, this Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, superseding all prior
negotiations, discussions, agreements and understandings, whether oral or
written, relating to such subject matter.

 

            Executed as of the date set forth above.

 



SELLER:

 

 

 

GLADSTONE ENERGY, INC.

 

 

 

By:          /s/ J. M. Hill                            
                                
        J. M. Hill, President

 

 

 

BUYER:

 

 

 

BAGWELL NO. 6 FAMILY L.P.

 

 

 

By:           /s/ Donald L. Bagwell                                            
Title:    President of Bagwell Co., its General Partner      

 

 

 

EXHIBIT "A"













RIGHTHAND CREEK FIELD

Schedule of Interest Acquired by Gladstone Energy, Inc. from Humphrey Oil
Interests, L. P.









































Working

Net Revenue









Interest

Interest





U WX RB SU Reservoirwide Unit











Ragley #2

.12250000

.08924932

BPO

Shut-In





.11690768

.07511215

APO-I







.10732790

.07227683

APO-II

















Ragley #3

.12250000

.08931754

BPO

Producing





.11690768

.07511215

APO-I







.10732790

.07227683

APO-II















U WX RD SU Reservoirwide Unit











Cavenham #1

.12250000

.08931754



Producing



Cavenham #2

.12250000

.08931754



Producing



Cavenham #3

.12250000

.08931754



Injection











Well



Crosby Land & Res. #1

.12250000

.08931754



Producing



Powell Lumber #1

.12250000

.08931754



Producing



Ragley Lumber Co. #1

.12250000

.08931754



Shut-In*



Ragley Lumber Co. #4

.12250000

.08931754



Producing

























All wells located in Allen/Beauregard Parish, Louisiana







EXHIBIT "B"













RIGHTHAND CREEK FIELD

Schedule of Interest Acquired by Bagwell No. 6 Family L. P. from Gladstone
Energy, Inc.









































Working

Net Revenue









Interest

Interest





U WX RB SU Reservoirwide Unit



Ragley #2

.01500000

.01092849

BPO

Shut-In





.01431523

.00919741

APO-I







.01314219

.00885022

APO-II

















Ragley #3

.01500000

.01093684

BPO

Producing





.01431523

.00919741

APO-I







.01314219

.00885022

APO-II















U WX RD SU Reservoirwide Unit









Cavenham #1

.01500000

.01093684



Producing



Cavenham #2

.01500000

.01093684



Producing



Cavenham #3

.01500000

.01093684



Injection











Well



Crosby Land & Resources #1

.01500000

.01093684



Producing



Powell Lumber #1

.01500000

.01093684



Producing



Ragley Lumber Co. #1

.01500000

.01093684



Shut-In*



Ragley Lumber Co. #4

.01500000

.01093684



Producing















All wells located in Allen/Beauregard Parish, Louisiana



















EXHIBIT "C"



Incorporated by reference to Exhibit 10.1 to the Company's
Current Report on Form 8-K filed July 30, 1999.

 

 

 